Citation Nr: 0028193	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  95-31 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for defective hearing.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from May 1945 to December 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from an August 1994 rating determination by the Albuquerque, 
New Mexico, Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's service medical records are not available, 
having possibly been misfiled in a different veteran's claims 
folder, which has since been destroyed.

2.  All efforts to reconstruct the veteran's service and 
post-service medical history have been undertaken by VA to 
the extent possible.

3.  The veteran has not presented competent medical evidence 
of a nexus between service and his current hearing loss.


CONCLUSION OF LAW

A well-grounded claim of service connection for bilateral 
hearing loss has not been submitted.  38 U.S.C.A. § 1110, 
5107(a), 7104 (West 1991); 38 C.F.R. § 3.303(b) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Available service medical records consist of a report of the 
veteran's enlistment examination dated May 23, 1945 which 
noted a preservice history of chronic suppurative otitis 
media and a November 1945 report which showed the veteran's 
hearing was 20/20, indicative of normal hearing.  

Several attempts have been made to obtain additional service 
medical records.  To that end this case was previously before 
the Board in January 1997 and remanded where it was noted 
that another veteran's service medical records had been 
misfiled in the appellant's claims folder, and posited that 
the appellant's service medical records may be located in the 
other veteran's file.  An undated report of contact indicated 
that a claims file for the veteran in question had been 
maintained at the RO but had since been destroyed.  Therefore 
any service medical records belonging to the appellant that 
were possibly misfiled in the other veteran's claims folder 
were destroyed as well.  In a September 1997 VA Form 21-3101, 
Request for Information, the NPRC responded that service 
medical records had been forwarded in October 1965, that 
there was no separation document and that examination reports 
could not be reconstructed.  Based on the foregoing search 
efforts, the Board concluded that further searching would 
serve no useful purpose in view of the failure of the prior 
requests.

Evidence of record consist of medical reports from the U.S. 
Army Corps of Engineers including a pre-employment 
examination which was conducted in March 1944 prior to 
service.  At that time the veteran's hearing was 20/20 
bilaterally and he reported that "the Army had rejected him 
because of his ears."  The remaining records show that on 
all annual examinations, in particular the initial post-
service examination in March 1949, there were no complaints, 
findings or treatment associated with hearing loss.  The 
veteran's hearing was 20/20 bilaterally and there was no 
evidence of disease in either ear.  In June 1961 the 
veteran's hearing was 20/20 in the right ear and 8-10/20 in 
the left ear.  There was evidence of disease in the left ear.  

A post service audiometric examination in October 1965 showed 
pure tone thresholds in the right ear were 0 (15), 0 (15), 0 
(10), 0 (10), 10 (15), and 10 (20) decibels, respectively, at 
250, 500, 1,000, 2,000, 4,000 and 8,000 Hertz.  The 
thresholds in the left ear at the same frequencies were 20 
(35), 30 (45), 25 (35), 15 (25), 30 (35), and 45 (55) 
decibels, (the numbers in parentheses represent conversion of 
ASA units to ISO units in effect on and after November 1, 
1967).  The examiner commented that the veteran's "PB" 
scores in the left ear did not represent his best efforts in 
that he purposely gave a depressed score.  An X-ray of the 
mastoids showed the right mastoid was well pneumatized and 
with no evidence of infection.  The left was sclerotic with 
very poorly developed cells and generalized haziness with a 
fairly large defect, which represented a cholesteatoma on the 
left. 

A letter dated in January 1966 from a VA examiner noted that 
audiometric test results revealed hearing levels were within 
normal limits for the right ear while the left ear 
demonstrated a moderate mixed type hearing loss.  In 
reviewing the audiogram the examiner noted the discrepancies 
between the right air lines and the obtained bone conduction 
thresholds which varied somewhat but were consistently 
depressed.  The examiner concluded that the only logical 
explanation was that the veteran was not highly motivated to 
make his best responses.  The clinical impression was 
unilateral conductive loss on the left of a moderate to 
severe degree.  

A VA hospital summary shows the veteran was admitted for 
cholesteatoma of the left ear.  He gave a history of 
intermittent pain and drainage in the left ear for 20 years 
duration.  Physical examination was unremarkable except for 
his nose which was deviated from a previous fracture.  
Examination of the left ear showed a left attic perforation.  
The drum was intact and there was also a large invagination 
with chronic infection.  In February 1966 the veteran 
underwent a left-modified radical mastoidectomy.  A 
postoperative audiogram dated in August 1966 disclosed mild 
to moderate unilateral conductive hearing loss on the left.  
The right ear demonstrated normal hearing levels throughout 
the tested frequency range.  Speech reception thresholds 
verified the pure-tone findings.  The veteran was issued a 
hearing aid for the left ear.  

VA outpatient treatment records dated in 1978 show the 
veteran was evaluated for continued complaints of left ear 
draining and hearing loss.  

On VA examination in March 1983, the examiner noted the 
veteran's history of otitis media, hearing loss and a left 
perforated tympanic membrane.  The problem had existed since 
the early 1960s and surgery was subsequently performed.  He 
still had intermittent discharge from the ear and complained 
of right ear hearing loss as well.  The clinical impression 
was otitis media, resolved.  Audiometric test results showed 
pure tone thresholds in the right ear were 10, 10, 10, 5, 25 
and 35 decibels, respectively at 250, 500, 1,000 2,000, 4,000 
and 8,000 Hertz.  The thresholds in the left ear at the same 
frequencies were 65, 60, 55, 55, 75 and 100.  Speech 
recognition scores were 94 percent for the right ear and 80 
percent for the left.  The findings were summarized as normal 
right ear hearing with abnormal left ear hearing by VA 
definition.  The veteran's left ear showed a moderately 
severe mixed loss in the 250-4000 Hertz range.

Additional treatment records show that in July 1990 the 
veteran was evaluated for complaints of tender swelling 
behind the left ear.  A November 1993 audiological report 
from the Albuquerque Hearing and Speech Center showed pure 
tone thresholds in the right ear on audiometric testing were 
20, 25, 30, 30, 40, 50, and 55 decibels, respectively at 500, 
1,000, 2,000 3,000 4,000, 6,000, and 8, 000 Hertz.  The 
thresholds in the left ear at the same frequencies were 65, 
70, 60, 80, and 90 decibels, respectively at 500, 1,000, 
2,000 3,000 and 4,000.  The veteran also submitted an 
audiometric report, with substantially similar results, from 
the City of Albuquerque, Employee Health Center, which he 
indicated had been accomplished the previous month.  

In his VA Form 9 dated in September 1995 the veteran stated 
that he was in an artillery unit in service and suffered 
bleeding in his left ear which affected his hearing.  He 
stated that he was treated at a field infirmary and later 
sent to the barracks.  The veteran stated that during service 
he fired 4.6 mortars and felt that his hearing was damaged by 
this action.  He reported that he underwent surgery for his 
left ear but continued to have bleeding and difficulty 
hearing.  He stated that his tympanic membrane was badly 
retracted and scarred and that he had a large hole as a 
result of the surgery.  

The veteran presented testimony at a travel board hearing in 
August 1996 about the onset and severity of his hearing loss.  
He testified that in service he drove trucks as part of a 
motor unit and fired mortars as part of the artillery.  He 
testified that he first noticed difficulty hearing when the 
U.S. Army Corps of Engineers tested his hearing in 1948 and 
that he first sought treatment from the VA in 1960.  He 
testified that his left ear hearing had worsened since his 
first visit to the VA and that he subsequently had surgery 
because of the constant draining.  

A VA audiological examination was performed in April 1999.  
The veteran reported decreased acuity in the left ear since 
his May 1994 evaluation.  He reported a history of left ear 
mastoidectomy and exposure to excessive levels of noise while 
on active duty.  He also reported periodic left ear tinnitus.  
He had purchased a hearing aid for his left ear, with some 
benefit.  Pure tone thresholds in the right ear on 
audiometric testing were 30, 20, 25, 25, 25, 25, 40, 55, and 
80 decibels, respectively at 250, 500, 1,000, 1,500, 2,000 
3,000 4,000, 6,000 and 8,000 Hertz.  The thresholds in the 
left ear at the same frequencies were 65, 65, 70, 80, 85, 
105, 105, 100, and "NR" decibels.  Speech recognition 
scores were 88 percent for the right ear and 80 percent for 
the left.  The findings were summarized as mild to 
moderately-severe sensorineural hearing loss on the right 
beginning at 1500 Hertz and moderately-severe to profound 
mixed loss on the left. 

Analysis

In a case where the veteran's service medical records are 
presumed destroyed, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule, is heightened.  O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991); Pruitt v. Derwinski, 2 
Vet.App. 83, 85 (1992).  The Board must point out, however, 
that it does not read into O'Hare the presumption that the 
missing medical records would, if they still existed, 
necessarily support the veteran's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet.App. 64 (1995).  Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet.App. 46 (1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran's service medical 
records are lost or destroyed, VA has a duty to advise the 
veteran of alternative methods to assist him in supporting 
his claim.  Garelo v. Derwinski, 2 Vet.App. 619 (1992); Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).  To that end, the case 
was remanded and lay statements, a VA examination report and 
outpatient treatment records were associated with the claims 
folder.  The Board believes that the evidentiary record has 
been developed to the extent possible, and that further 
efforts would likely prove to be fruitless.  While it is 
unfortunate that the veteran's service medical records are 
unavailable, the appeal must be decided on the evidence of 
record.  

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as "a plausible claim, one which is meritorious on its own 
or capable of substantiation."  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  If the claim is not well grounded, the veteran 
cannot invoke the VA's duty to assist in the development of 
the claim.  38 U.S.C.A. § 5107(a) (West 1991).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet.App. 498 (1995).  

The Court has indicated that a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The law provides that service connection may be granted for 
disability which is shown to have been incurred in or 
aggravated by active military service.  Additionally, the 
veteran can be granted service connection for certain 
disabilities, including hearing loss, if manifested to a 
degree of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309(a) (1999).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385 (1999).  This regulation was promulgated to 
establish when a hearing "disability" is present within the 
meaning of 38 U.S.C.A. § 1110, and operates to establish 
whether measured hearing loss is a disability for which 
compensation may be paid.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

The history given by the veteran is that he experienced 
hearing loss due to chronic ear infections in service.  The 
problem in this case is that the available service medical 
records do not refer to any loss of hearing or other 
indications of the onset of a disability, and the other 
available medical reports are dated many years after the 
veteran's active service ended.  Specifically, a pre-service 
employment examination in 1944 showed the veteran's hearing 
was normal and post-service records of audiometric testing 
from 1949 to 1961 showed normal hearing as well.  Thus 
hearing loss, as defined by 38 C.F.R. § 3.385, was not 
present at any time during service, at the time of discharge, 
or within a year thereafter.  Thus, there is no competent 
medical evidence of hearing loss during service or of 
aggravation of the preexisting ear disability during service.

In this case, the medical evidence tends to establish that 
the veteran developed hearing loss after separation from 
military service. The results of an audiogram indicate that 
the veteran had a left ear hearing loss disability as defined 
in 38 C.F.R. § 3.385 in October 1965.  A private audiological 
examination confirmed sensorineural hearing loss of the right 
ear meeting the requirements of a hearing loss disability for 
VA purposes in November 1993.  Moreover, the medical evidence 
has demonstrated no continuity of symptomatology since 1946 
and the veteran has not brought forth any competent evidence 
that would establish a nexus between his current symptoms and 
active military service. 

The most recent VA audiometric examination report, dated in 
April 1999, also demonstrates that the veteran currently has 
a legally cognizable hearing disability as defined by VA 
regulation.  See 38 C.F.R. § 3.385 (1999).  However, the VA 
examiner simply diagnosed bilateral hearing loss and did not 
specifically attribute the veteran's hearing impairment to 
his military service.  No additional post-service medical 
records that discuss the etiology of the veteran's hearing 
acuity have been obtained and associated with the claims 
folder.

In sum, the veteran's current medical records clearly show 
that he suffers from bilateral hearing loss.  Despite the 
Board's and the RO's attempts to develop pertinent evidence 
in this case by seeking to obtain alternative medical records 
in view of the unavailability of the service medical records, 
there is simply no medical evidence of record showing that 
the veteran's hearing was defective in service or within 1 
year of separation therefrom.  In fact, the veteran was 
discharged from service in 1946, and the available documented 
medical history contained in the records obtained variously 
dates the onset of hearing loss to 1965 and 1993- all many 
years post service.

The only other evidence submitted in support of the veteran's 
claims is the hearing testimony from the veteran.  However, 
he cannot meet his initial burden by relying upon his own 
opinion on medical matters.  "[L]ay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded."  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

Consequently, the Board must conclude that the claims folder 
contains no competent evidence associating the veteran's 
bilateral hearing loss, which was first documented a number 
of years after his separation from service, to his active 
military duty.  Competent medical evidence of a nexus between 
current disability and a veteran's active military service is 
required for a finding of a well-grounded claim.  See Jones 
v. Brown, 7 Vet.App. 134 (1994).  Such evidence is lacking in 
this case.  In other words, no one with sufficient expertise 
has provided an opinion that the veteran has a bilateral 
hearing disability which is traceable to his military 
service, either having its onset during service or as the 
product of continued symptoms since service.  As a result, 
the veteran's claim of service connection for bilateral 
hearing loss must be found to be not well grounded.

In this case, the Board finds that the duty to inform does 
not attach because the veteran has not identified available 
evidence that would well-ground his claim, i.e., provide a 
nexus between a current disability and service.  The Board 
finds that the RO has advised the veteran of the evidence 
necessary to establish a well grounded claim, and the veteran 
has not indicated the existence of any evidence that has not 
already been obtained that would well ground his claim.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc).  The Board, therefore, concludes that denying the 
appeal on these issues because the claims are not well 
grounded is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals

 


